COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


REVA BEDWELL
                                                                MEMORANDUM OPINION*
v.     Record No. 0632-07-2                                         PER CURIAM
                                                                  SEPTEMER 11, 2007
VIRGINIA RETIREMENT SYSTEM


                   FROM THE CIRCUIT COURT OF GOOCHLAND COUNTY
                                Timothy K. Sanner, Judge

                 (Charles W. Peraino; Law Offices of White and Associates, on
                 briefs), for appellant.

                 (Robert F. McDonnell, Attorney General; Brian J. Goodman, Legal
                 Affairs & Compliance Coordinator, on brief), for appellee.


       Reva Bedwell appeals a decision of the Circuit Court of Goochland County affirming the

final case decision of the Virginia Retirement System (VRS) denying Bedwell’s claim for

disability retirement benefits. Bedwell contends the circuit court erred in concluding that

substantial evidence existed in the record to support VRS’s final case decision, and in applying

Code § 51.1-156(E)(ii). We have reviewed the record, VRS’s final case decision, and the final

decision of the circuit court, and find no reversible error. Accordingly, we affirm for the reasons

fully set forth by the circuit court in its final opinion letter. See Bedwell v. Virginia Retirement

System, Case No. CL06-46 (Jan. 31, 2007). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.


                                                                                           Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.